  Case 20-12965      Doc 21    Filed 08/10/20 Entered 08/12/20 06:36:20              Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:      20-12965
MICHELLE LAM                                 )
                                             )               Chapter: 7
                                             )
                                                             Honorable Timothy Barnes
                                             )
                                             )
               Debtor(s)                     )

                   ORDER AUTHORIZING SUBSTITUTION OF ATTORNEY

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notice having
been given:

          IT IS HEREBY ORDERED:

1. That David M. Siegel & Associates shall be substituted for Debtor's prior counsel, Gilberto R. Rivera
of Rivera & Associates.




                                                          Enter:


                                                                   Timothy A. Barnes
Dated: August 10, 2020                                             United States Bankruptcy Judge

 Prepared by:
 Robert C. Bansfield Jr., A.R.D.C. #6329415
 David M. Siegel & Assoc., LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
 davidsiegelbk@gmail.com
